Citation Nr: 0127476	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  98-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran's child, B.L.S., became helpless or 
permanently incapable of self-support prior to attaining the 
age of eighteen years.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  This matter was last before the Board of Veterans' 
Appeals (Board) in February 2000, on appeal from an October 
1997 RO decision which determined that the veteran's "child," 
B.L.S., was not helpless or permanently incapable of self-
support prior to attaining the age of eighteen years.

Upon its last review, the Board found that the appellant's 
claim was well grounded under the then-applicable law, and 
remanded the claim for further development of the evidence.
  
Subsequent to the Board's remand, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  38 U.S.C. § 5103A; see VCAA, 
Pub. L. No. 106-475, §  3(a), 114 Stat. 2096 (2000).  As will 
be discussed below, the Board has considered the provisions 
of the VCAA in light of the record, and finds that no further 
development is warranted, and the claim is ready for 
appellate review.  
 

FINDINGS OF FACT

1. The veteran's daughter was diagnosed to have systemic 
lupus at the age of 16.

2. The available evidence does not establish that the 
veteran's daughter was rendered permanently incapable of 
self-support, prior to her 18th birthday.


CONCLUSION OF LAW

The criteria for VA benefits for the veteran's daughter as 
the helpless child of a veteran have not been met. 38 
U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 3.57, 3.356 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran's daughter was born in 
August 1977.  By statement received in November 1995, a 
private physician reported that the veteran's daughter had 
been diagnosed to have systemic lupus in 1993, when she was 
16 years of age.  The physician further commented that the 
veteran's daughter was then having a flare-up of her disorder 
and was being treated.  

By rating decision dated in October 1997, the appellant's 
claim of permanent incapacity for self-support of his 
daughter was denied.  Subsequent to the filing of the 
appellant's notice of disagreement, medical evidence was 
obtained reflecting that the veteran's daughter had received 
care after August 1995 (i.e., after her 18th birthday).  To 
the extent that the already existent diagnosis was mentioned 
in the medical reports, the veteran's daughter was noted to 
have a history of the disorder.  

By statement received in June 1999, the veteran's daughter 
advised the RO that she was very weak, tired and in extreme 
pain.  She stated that she could not sleep, sit, stand or 
walk.  In a separate section of the veteran's daughter's 
statement, S.M., a licensed medical care provider, added that 
the veteran's daughter was permanently disabled.

The record reflects that by letter dated July 3, 2000, the 
appellant was requested to provide further clarifying 
evidence as to the condition of his daughter prior to her 
18th birthday.  Because the appellant did not respond to this 
inquiry, the RO forwarded a second request to the appellant 
by letter dated December 8, 2000.  Both letters were 
forwarded to the appellant at his last known address.  The 
appellant has not responded to these inquiries.


Relevant Law and Analysis

The issue before the Board is whether B.L.S. is a "child" of 
the veteran who became helpless or permanently incapable of 
self-support, prior to reaching the age of eighteen years. 38 
U.S.C.A. § 101(4)(A)(ii).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that in making such a 
determination, the focus of the analysis must be on the 
child's condition as of his or her eighteenth birthday. 
Dobson v. Brown, 4 Vet. App. 443 (1993).  In other words, for 
purposes of initially establishing helpless child status, the 
child's condition subsequent to his or her eighteenth 
birthday is not for consideration.  According to the Court, 
if a finding is made that the child was permanently incapable 
of self support as of his or her eighteenth birthday, then 
evidence of the child's subsequent condition becomes relevant 
for the second step of the analysis which is that VA has a 
burden of showing that there is improvement sufficient to 
render the child capable of self-support.  Id.  If the child 
is shown to be capable of self support at eighteen, VA is 
required to proceed no further.  Id.

In this matter, there is no evidence indicating that the 
veteran's daughter was rendered permanently incapable of 
self-support prior to her 18th birthday.  The evidence 
instead indicates that the veteran's daughter was treated for 
systemic lupus when she was 16, for which she was receiving 
medical treatment.  There is no other evidence indicating the 
veteran's daughter' condition, or the degree of potential 
self-support, prior to her 18th birthday.

There is also no evidence dated subsequent to the veteran's 
daughter's 18th birthday indicating that she was rendered 
incapable of self-support prior to August 1995.  As noted 
above, to the extent that the medical evidence mentions the 
veteran's daughter's medical state prior to her 18th 
birthday, it only reflects that she had a history of the 
disorder, without reference to its severity prior to August 
1995.  In other words, the post-18th birthday medical 
evidence is indicative of the occurrence and severity of a 
flare-up of systemic lupus erythematosus, and has no bearing 
on the veteran's daughter's capability to support herself 
prior to her 18th birthday.    

As noted above, the Board has carefully considered whether 
this matter should be remanded for further development and 
advisement as to the provisions of the VCAA.  However, a 
remand of this matter is not appropriate, as it would not 
provide further substantiating evidence in support of the 
claim.  In view of the veteran's failure to respond to 
requests for additional information, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001) and implementing regulation at 66 Fed.Reg. 45,620 (Aug. 
29, 2001)  (to be codified at 38 C.F.R. § 3.159). 

By letter dated March 1, 2001, the appellant was apprised of 
the general provisions of the VCAA.  Following a period 
during which there was no response from the appellant, the 
appellant was issued a Supplemental Statement of the Case by 
forwarding letter dated April 24, 2001.  The Supplemental 
Statement of the Case noted that the appellant had been 
previously requested to provide clarifying information 
through the Board's remand of February 2000, as well as 
through subsequent correspondence.  The letter further 
apprised the appellant that he had an additional opportunity 
to comment upon his pending appeal.  Finally, by letter dated 
on August 29, 2001, and forwarded to his last known address, 
the appellant was advised that this matter was being 
forwarded to the Board for review.  He was apprised of the 
means by which he could submit additional evidence to the 
Board for review.  

The appellant did not respond to these inquiries, and the 
Board therefore presumes that the letters were delivered.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (Generally relating to the 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties. Clear evidence to the contrary is required to rebut 
the presumption of regularity).

The appellant has clearly been apprised on numerous occasions 
of the requirement to submit further substantiating evidence, 
and he has failed to do so.  In these 
circumstances, a further remand of this matter would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the Board.  See 38 U.S.C.A. 
§ 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).     


ORDER

The appeal is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

